Bartlett, J.
This is a case where the court below fairly exercised its discretion in refusing to continue the preliminary injunction, and we do not find anything in the argument of the learned counsel for the appellant which satisfies us that its action was erroneous. To allow the injunction to remain in force would be practically to give the plaintiff all the relief which he could obtain by means of a final judgment; and Mr. Justice Barrett well says that the court should be slow to grant such an injunction in advance of the trial, especially where any possible injury to the plaintiff must be slight, and readily capable of compensation. The equities set out by the complainant in his moving papers appear to be fully controverted, with a possible exception as to one charge, to which the learned counsel for the appellant calls attention in his brief; but we do not regard this one matter as significant enough to call for a reversal of the order made below. Order affirmed, with costs and disbursements.